
	
		III
		110th CONGRESS
		1st Session
		S. RES. 216
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Feinstein (for
			 herself and Mr. Stevens) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the 100th Anniversary of the
		  founding of the American Association for Cancer Research and declaring the
		  month of May National Cancer Research Month.
	
	
		Whereas the American Association for Cancer Research, the
			 oldest and largest scientific cancer research organization in the United
			 States, was founded on May 7, 1907, at the Willard Hotel in Washington, DC, by
			 a group of physicians and scientists interested in research to further the
			 investigation into and spread new knowledge about cancer;
		Whereas the American Association for Cancer Research is
			 focused on every aspect of high-quality, innovative cancer research and is the
			 authoritative source of information and publications about advances in the
			 causes, diagnosis, treatment, and prevention of cancer;
		Whereas, since its founding, the American Association for
			 Cancer Research has accelerated the growth and dissemination of new knowledge
			 about cancer and the complexity of this disease to speed translation of new
			 discoveries for the benefit of cancer patients, and has provided the
			 information needed by elected officials to make informed decisions on public
			 policy and sustained funding for cancer research;
		Whereas partnerships with research scientists and the
			 general public, survivors and patient advocates, philanthropic organizations,
			 industry, and government have led to advanced breakthroughs, early detection
			 tools which have increased survival rates, and a better quality of life for
			 cancer survivors;
		Whereas our national investment in cancer research has
			 yielded substantial returns in terms of research advances and lives saved, with
			 a scholarly estimate that every 1 percent decline in cancer mortality saves our
			 national economy $500,000,000,000;
		Whereas cancer continues to be one of the most pressing
			 public health concerns, killing 1 American every minute, and 12 individuals
			 worldwide every minute;
		Whereas the American Association for Cancer Research
			 Annual Meeting on April 14 through 18, 2007, was a large and comprehensive
			 gathering of leading cancer researchers, scientists, and clinicians engaged in
			 all aspects of clinical investigations pertaining to human cancer as well as
			 the scientific disciplines of cellular, molecular, and tumor biology,
			 carcinogenesis, chemistry, developmental biology and stem cells, endocrinology,
			 epidemiology and biostatistics, experimental and molecular therapeutics,
			 immunology, radiobiology and radiation oncology, imaging, prevention, and
			 survivorship research;
		Whereas, as part of its centennial celebration, the
			 American Association for Cancer Research has published Landmarks in
			 Cancer Research citing the events or discoveries after 1907 that have
			 had a profound effect on advancing our knowledge of the causes, mechanisms,
			 diagnosis, treatment, and prevention of cancer;
		Whereas these Landmarks in Cancer Research
			 are intended as an educational, living document, an ever-changing testament to
			 human ingenuity and creativity in the scientific struggle to understand and
			 eliminate the diseases collectively known as cancer;
		Whereas, because more than 60 percent of all cancer occurs
			 in people over the age of 65, issues relating to the interface of aging and
			 cancer, ranging from the most basic science questions to epidemiologic
			 relationships and to clinical and health services research issues, are of
			 concern to society; and
		Whereas the American Association for Cancer Research is
			 proactively addressing these issues paramount to our aging population through a
			 Task Force on Cancer and Aging, special conferences, and other programs which
			 engage the scientific community in response to this demographic imperative:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 American Association for Cancer Research on its 100 year anniversary
			 celebration, A Century of Leadership in Science—A Future of Cancer
			 Prevention and Cure;
			(2)recognizes the
			 invaluable contributions made by the American Association for Cancer Research
			 in its quest to prevent and cure cancer and save lives through cancer
			 research;
			(3)expresses the
			 gratitude of the people of the United States for the American Association for
			 Cancer Research’s contributions toward progress in advancing cancer research;
			 and
			(4)declares the
			 month of May as National Cancer Research Month to support the American
			 Association for Cancer Research in its public education efforts to make cancer
			 research a national and international priority, so that one day the disease of
			 cancer will be relegated to history.
			
